Citation Nr: 1536548	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  07-18 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for prostate cancer, including as due to exposure to herbicides.

2. Entitlement to service connection for erectile dysfunction secondary to prostate cancer, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Maura M. Logan (appointed under 38 C.F.R. § 14.630)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for prostate cancer, including as due to exposure to herbicides; and denied service connection for erectile dysfunction secondary to prostate cancer, including as due to exposure to herbicides. 

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in June 2012.  In conjunction with the hearing, he submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R.         § 20.1304 (2015).  In November 2012, he mailed evidence directly to the Board.  In a March 2013 statement, he waived RO consideration of those materials as well. 

This appeal was previously remanded by the Board in July 2013.

The Board additionally notes that the Veteran's electronic Virtual VA file and the Veterans Benefits Management System (VBMS) file have been reviewed in conjunction with the adjudication of the claims currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran has asserted that he was exposed to herbicides when he was required to go to Vietnam on five occasions during his tour of duty in Southeast Asia.  He has also asserted that he was exposed to herbicides when he was stationed at Udorn Air Force Base in Thailand in 1967 and 1968. 

In February 2015, the Veteran's representative stated that while the Veteran was primarily based in Thailand, the Veteran stated there were five instances he was in Vietnam:

* A stop at Tan Son Nhut Air Base en route to Udorn Royal Thai Air Force Base in early November 1967.
* Two-day training at Tan Son Nhut Air Base in December 1967.
* A brief, emergency trip to DaNang Air Base in January or February 1968 to pick up a needed part for a C-130 aircraft.
* A stop at Tan Son Nhut Air Base en route home for leave in March 1968.
* Two-day training at Tan Son Nhut Air Base in May or June 1968.

The Board notes that there is no indication in the record that there has been an attempt to verify the Veteran's reports of alleged exposure to Agent Orange while in Tan Son Nhut Air Base and DaNang Air Base in Vietnam during the period from November 1967 to May or June of 1968 with the U.S. Army and Joint Services Records Research Center (JSRRC).  As the Veteran has specifically alleged exposure to Agent Orange while performing duties in Vietnam, an attempt must be made to verify the Veteran's locations through the JSRRC. 

Accordingly, the case is REMANDED for the following action:

1. Request that JSRRC, or other official source, investigate and attempt to verify the Veteran's reports of his presence in Vietnam at the following:

* A stop at Tan Son Nhut Air Base en route to Udorn Royal Thai Air Force Base in early November 1967.
* Two-day training at Tan Son Nhut Air Base in December 1967.
* A brief, emergency trip to DaNang Air Base in January or February 1968 to pick up a needed part for a C-130 aircraft.
* A stop at Tan Son Nhut Air Base en route home for leave in March 1968.
* Two-day training at Tan Son Nhut Air Base in May or June 1968.

JSRRC must also be asked to provide the histories of the Veteran's unit(s) during the time he served at the Udorn Royal Thai Air Force Base in Thailand, and during any excursions to Vietnam.  The request must include that the Veteran's primary assignment was airborne command and control with the 621st Tactical Control Squadron.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.

2. Thereafter, the AOJ should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

